 

Exhibit 10.28

[g20160229175529427763.jpg]

AGREEMENT

This Agreement (“Agreement”) is between Kindred Healthcare Operating, Inc. (the
“Company”) and Stephen D. Farber (“Employee”).

Whereas, the Company desires to offset relocation and other costs incurred by
Employee in connection with his relocation to Louisville, Kentucky.  

In consideration of the premises and the mutual covenants contained herein, the
following is agreed to by the Company and Employee:

1.

Incentive.

Subject to and in consideration of the terms and conditions of this Agreement,
the Company will pay Employee a one-time payment of $250,000, less applicable
state, federal and local statutory deductions (“Payment”), to be paid in one
lump sum within 30 days of the Company’s receipt of Employee’s original signed
Agreement.      

2.

Reimbursement.

Employee agrees that if, on or before the April 30, 2017, the Employee resigns
or otherwise voluntarily terminates his employment with the Company, except in
the event of the death or disability of Employee, the full amount of the Payment
shall immediately become due and payable and Employee shall reimburse the
Company along with attorney’s fees and costs of collection, if any, without
relief from valuation and appraisement laws (“Reimbursement”). This Agreement in
no way alters or amends the “at-will” employment status of Employee.

3.

Payroll Deduction.

In the event that Employee must pay the Reimbursement, Employee authorizes the
Company to deduct all or part of any amount owed by him to the Company from any
paycheck(s) including bonus checks and his final paycheck, in accordance with
state and federal law.  Any Reimbursement not reimbursed by deduction from
Employee’s paycheck(s), shall remain the Employee’s obligation to reimburse the
Company under the terms and conditions of this Agreement.  

4.

Severability.

If any term or provision of this Agreement shall be found to be illegal or
otherwise unenforceable or invalid, the provision shall not invalidate the whole
of this Agreement, but such term or provision shall be deemed modified and
enforced to the maximum extent possible.  The remaining provisions of this
Agreement shall remain in full force and shall not be affected thereby by law.  

5.

Non Assignability/Modification.

Employee may not assign his rights or obligations hereunder.  Neither this
Agreement nor any provision may be changed, waived, discharged or terminated
orally.  

 

--------------------------------------------------------------------------------

 

6.

Governing Law.  

This Agreement shall be governed by the laws of the Commonwealth of Kentucky.

 

 

 

KINDRED HEALTHCARE OPERATING, INC.

 

 

 

 

/s/ Stephen D. Farber

 

By:

/s/ Benjamin A. Breier

Stephen D. Farber, Employee

 

 

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

Date:  

November 25, 2015

 

Date:

November 25, 2015

 

2